Case: 14-10892      Document: 00513517669         Page: 1    Date Filed: 05/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-10892
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                   May 23, 2016
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellee             Clerk

v.

JOHN REGINALD HOLT,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:14-CV-135


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       John Reginald Holt, federal prisoner # 39118-177, seeks a certificate of
appealability (COA) to appeal the district court’s denial of his 28 U.S.C. § 2255
motion challenging his jury trial conviction for conspiracy to possess with
intent to distribute more than 500 grams of methamphetamine.
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “[T]he timely



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10892    Document: 00513517669     Page: 2   Date Filed: 05/23/2016


                                 No. 14-10892

filing of a notice of appeal in a civil case is a jurisdictional requirement.”
Bowles v. Russell, 551 U.S. 205, 214 (2007).
      This court reviews de novo questions of law regarding jurisdiction.
Ramirez-Molina v. Ziglar, 436 F.3d 508, 513 (5th Cir. 2006).          The final
judgment was entered on May 29, 2014; therefore the final day for filing a
timely notice of appeal was July 28, 2014. See FED. R. APP. P. 4(a)(1)(B)(i).
Even assuming that Holt’s sworn declaration that he placed the notice of
appeal into the prison’s general mail system on July 23, 2014, is true, the
record reflects that Holt failed to comply with the statutory authority and
prison regulations in failing to use the prison’s legal mail system. FED. R. APP.
P. 4(c)(1); Dison v. Whitely, 20 F.3d 185, 187 (5th Cir. 1994). Therefore, Holt
has not shown that he is entitled to the benefit of the mailbox rule. See Medley
v. Thaler, 660 F.3d 833, 838 (5th Cir. 2011). Because Holt did not file a timely
notice of appeal, his appeal is dismissed for lack of jurisdiction. See Bowles,
551 U.S. at 214.
      COA DENIED; APPEAL DISMISSED.




                                       2